Citation Nr: 0109096	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  97-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left eye disorder.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for facial paralysis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an initial compensable evaluation for 
residuals of a thoracic spine fracture.

6.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972 and from November 1981 to December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran also appealed the RO's May 1997 grant of a 50 
percent evaluation for organic brain syndrome and the denial 
of entitlement to special monthly compensation from the same 
rating decision.  However, in a September 1997 rating 
decision, the RO granted a 100 percent evaluation for organic 
brain syndrome and granted special monthly compensation based 
on the need for regular aid and attendance of another person.  
As such, the Board finds that the RO has granted the full 
benefits sought on appeal in regard to these two issues, and 
the issues are therefore not before the Board on appeal.

The claims of entitlement to an initial compensable 
evaluation for residuals of a thoracic spine fracture and 
service connection for a cervical spine disorder will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has an ectropion of the left eye only, with 
only slight symptoms.

3.  The veteran does not currently suffer from blurred 
vision.

4.  The veteran does not currently suffer from facial 
paralysis.

5.  The veteran's average pure tone thresholds are 16 
decibels in the right ear and 11 decibels in the left ear, 
and his speech recognition testing scores are 100 percent in 
both ears; these findings do not meet the VA's criteria for a 
hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a left eye disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.84a, Diagnostic Code 6020 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Visual loss was not incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  Facial paralysis was not incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3,307, 3.309 (2000); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

4.  Bilateral hearing loss was not incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims and that no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
in developing the facts pertinent to his claims.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (relevant sections of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, the 
RO has afforded the veteran comprehensive VA examinations in 
conjunction with these claims and has obtained all noted 
records of medical treatment for the disorders at issue.  
Moreover, in the July 1997 Statement of the Case, the RO 
informed the veteran of the type of evidence that would be 
needed to substantiate his claims.  Additionally, the RO 
informed the veteran of the provisions of the VCAA in a 
February 2001 letter.

I.  Left eye disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

In a May 1997 rating decision, the RO granted service 
connection for a left eye disorder in view of in-service 
evidence of left eye damage resulting from a May 1991 motor 
vehicle accident.  A 10 percent evaluation was assigned under 
38 C.F.R. § 4.84a, Diagnostic Code 6020 (2000), effective 
from January 1995.  This evaluation has since remained in 
effect and is at issue in this case.  Under this section, 
ectropion of one eye warrants a 10 percent evaluation, while 
a 20 percent evaluation is in order for bilateral ectropion. 

In considering the propriety of the 10 percent evaluation, 
the Board has reviewed the results of the veteran's March 
1997 VA visual examination.  This examination reveled best 
corrected visual acuity of the left eye at near and at 
distance of 20/20.  There was no diplopia of the left eye, 
and the muscle function was smooth, accurate, full, and 
extensive.  There was a slight reduction in visual field 
superiority in the left eye.  The right eye appeared to be 
relatively normal, but there was a slight reduction again in 
the superior field of the right eye.  The examiner noted a 
damaged canaliculus and an ectropion in the left eye, 
although the cornea was clear.  Incomplete closure in the 
left eye was also observed.  The diagnoses were watery 
discharge, secondary to an ectropion and a damaged either 
puncta or canaliculus of the left eye; poor lid closure, due 
to the lower lid; and a history of a floor fracture, but no 
diplopia or loss of vision.

While this evidence confirms the presence of an ectropion in 
the left eye, this evidence also reflects minimal, if any, 
disability in terms of visual acuity, muscle function, or 
visual field superiorly.  Moreover, there is no evidence of 
an ectropion of the right eye.  As such, the criteria for an 
initial evaluation in excess of 10 percent for the veteran's 
left eye disorder have not been met, and the preponderance of 
the evidence is against his claim for that benefit.  In 
reaching this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

In reaching the above determination, the Board finds that the 
medical evidence of record does not raise the question of 
whether a higher evaluation was warranted for any periods of 
time following the initial grant of service connection so as 
to warrant "staged" ratings due to a significant change in 
the level of disability.  Rather, the symptomatology reported 
during the pendency of this appeal has remained essentially 
consistent, with the degree of severity at all times fully 
contemplated by the assigned evaluation.  Moreover, the 
veteran has not alleged, and the record does not demonstrate, 
that any recent findings were used in any way to deprive him 
of a higher rating when he was originally evaluated by the 
VA.  See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left eye disability, in and of 
itself, has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including neurological disorders, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

A.  Blurred vision and facial paralysis

In this case, the Board observes that in May 1991, during 
service, the veteran was involved in a motor vehicle accident 
resulting in multiple facial fractures, a right clavicular 
fracture, multiple tooth fractures, multiple facial 
abrasions, a concussion, and left eye commotio retinalis.  
Indeed, service connection is currently in effect for a left 
eye disorder, a seizure disorder, facial scars, and multiple 
fractures of the mandible.

However, the post-service medical evidence of record does not 
support the veteran's contention that he currently suffers 
from blurred vision and facial paralysis.  A November 1995 VA 
general medical examination revealed a normal neurological 
system.  The veteran's March 1997 VA visual examination 
revealed corrected visual acuity of 20/20 at both near and at 
distance in both eyes.  A second VA general medical 
examination, also from March 1997, revealed no evidence of a 
facial fracture.  A September 1997 VA treatment record also 
indicates bilateral vision of 20/20.

Indeed, the only evidence of record supporting these claims 
is the veteran's own lay opinion.  However, the veteran has 
not been shown to possess the requisite medical expertise 
needed to render either a medical diagnosis or a competent 
opinion as to causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In view of the absence of 
post-service evidence confirming the veteran's claimed 
blurred vision and facial paralysis, the Board must deny his 
claims for service connection for those disorders.  Again, 
the provisions of 38 U.S.C.A. § 5107(b), both in their prior 
and revised forms, do not apply because the preponderance of 
the evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

B.  Bilateral hearing loss

The Board has reviewed the veteran's service medical records 
and observes that the audiological evaluation conducted in 
conjunction with his September 1969 enlistment examination 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
--
15
LEFT
5
5
0
--
5

The audiological evaluation conducted in conjunction with the 
veteran's February 1972 separation examination revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
10
5
0
5
5

As to the veteran's second period of active service, an 
audiological evaluation conducted in conjunction with the his 
September 1981 service examination revealed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
5
0
LEFT
10
15
0
0
0

The report of the veteran's November 1994 separation 
examination report revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
0
10
LEFT
10
10
0 
5
10

The audiological evaluation conducted during the veteran's 
March 1997 VA audiological examination revealed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
10
15
LEFT
10
15
10
5
15

The average pure tone thresholds were 16 decibels in the 
right ear and 11 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in both 
ears.

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  However, in this 
case, the results from the March 1997 VA examination do not 
meet the criteria for a bilateral hearing loss disability 
under this section.

Again, the only evidence of record supporting the veteran's 
claim is his own lay opinion, but he has not been shown to 
possess the requisite medical expertise needed to render a 
diagnosis or a competent opinion as to medical causation.  
See Routen v. Brown, 10 Vet. App. at 186; YT v. Brown, 9 Vet. 
App. at 201; Espiritu v. Derwinski, 2 Vet. App. at 494-95.  
In view of the absence of post-service evidence confirming 
the veteran's claimed bilateral hearing loss, the Board must 
deny his claim for service connection for this disorder.  
Again, the provisions of 38 U.S.C.A. § 5107(b), both in their 
prior and revised forms, do not apply because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a left eye disorder is denied.

The claim of entitlement to service connection for blurred 
vision is denied.

The claim of entitlement to service connection for bilateral 
hearing loss is denied.

The claim of entitlement to service connection for facial 
paralysis is denied.

REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims of entitlement to an initial 
compensable evaluation for a thoracic spine disorder and 
service connection for a cervical spine disorder.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. at 312-13.  This duty includes conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
If an examination report is incomplete, the Board must await 
its completion, or order a new examination, before deciding 
the veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992). 

In this case, the veteran has not, to date, been adequately 
examined for the express purposes of determining the nature 
and extent of his thoracic spine disorder and the nature, 
extent, and etiology of his cervical spine disorder.  The 
veteran's March 1997 VA general medical examination did not 
address the limitation of motion or presence of pain in the 
thoracic spine, and no commentary was offered as to the 
etiology of the veteran's cervical spine disorder.  In view 
of the provisions of the VCAA, a more thorough examination 
should be conducted prior to further Board adjudication of 
these claims.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and extent of his thoracic spine 
disorder and the nature, extent, and 
etiology of his cervical spine disorder.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed; specifically, range of motion 
findings should be provided for the 
cervical and lumbar spine, along with 
information as to the presence of painful 
motion and/or functional loss due to 
pain.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that a current 
cervical spine disorder, if present, is 
related to the veteran's periods of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to an initial compensable 
evaluation for a thoracic spine disorder 
and service connection for a cervical 
spine disorder.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



